Citation Nr: 1535115	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-49 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, spondylosis, lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from November 1987 to December 2001 with additional reserve duty from January 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter was subsequently transferred to the Winston-Salem, North Carolina RO.  

In a May 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for degenerative disc disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2015 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2014 decision and remanded the case to the Board. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As pointed out in the Joint Motion for Remand, the Board notes that it must determine whether a higher disability rating is warranted for degenerative joint disease of the lumbar spine due to the specific range of motion limitations resulting from functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this regard, the Veteran was afforded a VA examination in August 2013 where the examiner noted that the Veteran's forward flexion ended at 70 degrees with painful forward motion beginning at 30 degrees.  However, the August 2013 examination report did not state whether the pain noted at 30 degrees resulted in functional loss as contemplated by 38 C.F.R § 4.40, which is necessary to determine whether a higher evaluation is warranted.  Therefore, the Veteran must be afforded another examination for his back disability on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the current level of severity of his back disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any tests and studies deemed necessary by the examiner must be conducted.  All findings must be reported in detail.  

a)  The examiner must describe all pertinent symptomatology associated with the Veteran's back disability and should provide the following information:  

b)  The examiner must specifically state range of motion findings.

c)  The examiner must comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use, swelling, deformity or atrophy of disuse.  The examiner should assess the additional functional impairment due to any of these factors, to include the degree of additional range of motion loss resulting therefrom.

d)  The examiner must discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  If such is not feasible, the examiner must explain why.

A complete rationale for all opinions expressed must be provided. 

2.  Thereafter, ensure that the examination report complies with the remand directives set forth above, and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




